COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Ada Ukah Brown v. Bright O. Wokocha

Appellate case number:   01-15-00759-CV

Trial court case number: 13-DCV-208648

Trial court:             328th District Court of Fort Bend County

       The appellate record in this case was originally due on November 6, 2015. On
November 19, 2015, this Court issued a notice advising appellant that unless we received
written proof from the court reporter by January 11, 2016, that appellant had made
arrangements to pay for the reporter’s record, we might require appellant to file a brief
and we would consider and decide the appeal without a reporter’s record. Appellant filed
a motion for extension of time to file the reporter’s record, in which appellant requested
leave to file a partial reporter’s record. On January 7, 2016, this Court issued an order, in
which we directed appellant to file a statement of issues on or before January 18, 2016.
Appellant filed a statement of issues and stated he would file the partial reporter’s record
on or before February 18, 2016. No reporter’s record was filed.
        On March 11 2016, court reporter Roger Adair notified the Court that there is a
reporter’s record, that that appellant had not requested that the record be prepared and
had not paid or made arrangements to pay for the record. In a notation on this
information sheet, the court reporter stated that appellant’s counsel had given him a
partial payment of $500, but asked him to wait to prepare the record until he had spoken
to his client, but that counsel had not gotten back to him.
      By failing to provide any written evidence from the court reporter showing that he
has paid or made arrangements to pay for the reporter’s record, appellant has failed to
adequately respond to this Court’s January 11th notice.
       Accordingly, this constitutes final notice that the partial reporter’s record must be
filed within 30 days of the date of this order. If it is not filed within 30 days, then the
Court will consider and decide only those issues or points that do not require a reporter’s
record for a decision.
       It is so ORDERED.
Judge’s signature: /s/ Rebeca Huddle
                    Acting individually


Date: April 5, 2016